 

Exhibit 10.4

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (this “Agreement”), dated as of ____________ ___,
20__ (the “Effective Date”), is made by and between Propanc Biopharma, Inc., a
Delaware corporation (the “Company”), and _______________________
(“Indemnitee”).

 

RECITALS

 

A. Indemnitee’s service to the Company substantially benefits the Company.

 

B. Individuals are reluctant to serve as directors or officers of corporations
or in certain other capacities unless they are provided with adequate assurance
of protection through insurance or indemnification against the risks of claims
and actions against them arising out of such service.

 

C. Indemnitee does not regard the protection currently provided by applicable
law, the Company’s governing documents and any insurance as adequate under the
present circumstances, and Indemnitee may not be willing to serve as a director
or officer without additional protection.

 

D. In order to induce Indemnitee to continue to provide services to the Company,
it is reasonable, prudent and necessary for the Company to contractually
obligate itself to indemnify, and to advance expenses on behalf of, Indemnitee
as permitted by applicable law.

 

E. This Agreement is a supplement to and in furtherance of the indemnification
provided in the Company’s Certificate of Incorporation, Bylaws and applicable
law, and any resolutions adopted pursuant thereto, and this Agreement shall not
be deemed a substitute therefor, nor shall this Agreement be deemed to limit,
diminish or abrogate any rights of Indemnitee thereunder.

 

The parties therefore agree as follows:

 

1. Definitions.

 

(a) A “Change in Control” shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the following events:

 

(i) Acquisition of Stock by Third Party. Any Person (as defined below) is or
becomes the Beneficial Owner (as defined below), directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities; provided
that any acquisition or disposition of the Company’s securities by James
Nathanielsz and/or his affiliates shall not be deemed to result in a Change in
Control;

 

(ii) Change in Board Composition. Individuals who on the date of this Agreement
are members of the Company’s board of directors (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the members of the Company’s
board of directors (the “Board”) (provided, however, that if the appointment or
election (or nomination for election) of any new member of the Board was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member shall be considered as a member of the
Incumbent Board);

 

(iii) Corporate Transactions. A merger or consolidation of the Company with any
other entity, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least half of
the combined voting power of the voting securities of the surviving entity
outstanding immediately after such merger or consolidation; and

 

 1 

   

 

(iv) Liquidation. The approval by the stockholders of the Company of a complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.

 

For purposes of this Section 1(a), the following terms shall have the following
meanings:

 

(1) “Person” shall have the meaning as set forth in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”); provided,
however, that “Person” shall exclude (i) the Company, (ii) any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, and
(iii) any corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company.

 

(2) “Beneficial Owner” shall have the meaning given to such term in Rule 13d-3
under the Exchange Act; provided, however, that “Beneficial Owner” shall exclude
any Person otherwise becoming a Beneficial Owner by reason of (i) the
stockholders of the Company approving a merger of the Company with another
entity or (ii) the Board approving a sale of securities by the Company to such
Person.

 

(b) “Corporate Status” describes the status of a person who is or was a
director, trustee, general partner, managing member, officer, employee, agent or
fiduciary of the Company or any other Enterprise.

 

(c) “DGCL” means the General Corporation Law of the State of Delaware.

 

(d) “Enterprise” means the Company and any other corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the request of the Company
as a director, trustee, general partner, managing member, officer, employee,
agent or fiduciary.

 

(e) “Expenses” include all retainers, court costs, transcript costs, fees and
costs of experts, witness fees, reasonable attorneys’ fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses actually and
reasonably, and of the types customarily, incurred by Indemnitee, or on his or
her behalf, in connection with prosecuting, defending, preparing to prosecute or
defend, investigating, being or preparing to be a witness in, or otherwise
participating in, a Proceeding. Expenses also include (i) Expenses incurred in
connection with any appeal resulting from any Proceeding, including without
limitation the premium, security for, and other costs relating to any cost bond,
supersede as bond or other appeal bond or their equivalent, and (ii) for
purposes of Section 11(d), Expenses incurred by Indemnitee in connection with
the interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement or under any directors’ and officers’ liability insurance policies
maintained by the Company. Expenses, however, shall not include amounts paid in
settlement by Indemnitee or the amount of judgments or fines against Indemnitee.

 

 2 

   

 

(f) “Independent Counsel” means a law firm, or a partner or member of a law
firm, that is experienced in matters of corporation law and neither currently
is, as of the time the request for indemnification is made nor in the previous
five (5) years has been, retained to represent (i) the Company or Indemnitee in
any matter material to either such party (other than as Independent Counsel with
respect to matters concerning Indemnitee under this Agreement, or other
indemnitees under similar indemnification agreements), or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct
then-prevailing, would have a conflict of interest in representing either the
Company or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.

 

(g) “Proceeding” means any threatened, pending or completed action, suit,
arbitration, mediation, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or proceeding, or claim, issue or matter
therein, whether brought in the right of the Company, a Subsidiary or otherwise,
and whether of a civil, criminal, administrative or investigative nature,
including any appeal therefrom, and including without limitation any such
Proceeding pending as of the Effective Date, in which Indemnitee was, is or will
be involved as a party, a potential party, a non-party witness or otherwise by
reason of (i) the fact that Indemnitee is or was a director or officer of the
Company or of a Subsidiary, or (ii) the fact or assertion that he or she is or
was serving at the request of the Company or of a Subsidiary as a director,
trustee, general partner, managing member, officer, employee, agent or fiduciary
of the Company, a Subsidiary or any other Enterprise, in each case whether or
not serving in such capacity at the time any liability or Expense is incurred
for which indemnification or advancement of expenses can be provided under this
Agreement.

 

(h) “Subsidiary” means any entity of which more than 50% of the outstanding
voting securities is owned directly or indirectly by the Company.

 

(i) Reference to “other enterprises” shall include employee benefit plans;
references to “fines” shall include any excise taxes assessed on a person with
respect to any employee benefit plan; references to “serving at the request of
the Company” shall include any service as a director, officer, employee or agent
of the Company or of a Subsidiary which imposes duties on, or involves services
by, such director, officer, employee or agent with respect to an employee
benefit plan, its participants or beneficiaries; and a person who acted in good
faith and in a manner he or she reasonably believed to be in the best interests
of the participants and beneficiaries of an employee benefit plan shall be
deemed to have acted in a manner “not opposed to the best interests of the
Company” as referred to in this Agreement.

 

2. Indemnity in Third-Party Proceedings. The Company shall indemnify Indemnitee
in accordance with the provisions of this Section 2 if Indemnitee is, or is
threatened to be made, a party to or a participant in any Proceeding, other than
a Proceeding by or in the right of the Company to procure a judgment in its
favor. Pursuant to this Section 2, Indemnitee shall be indemnified to the
fullest extent permitted by applicable law against all Expenses, judgments,
fines and amounts paid in settlement (if, and only if, such settlement is
approved in advance by the Company, which approval shall not be unreasonably
withheld) in connection with such Proceeding , if Indemnitee acted in good faith
and in a manner he or she reasonably believed to be in or not opposed to the
best interests of the Company and, with respect to any criminal action or
proceeding, had no reasonable cause to believe that his or her conduct was
unlawful.

 

3. Indemnity in Proceedings by or in the Right of the Company. The Company shall
indemnify Indemnitee in accordance with the provisions of this Section 3 if
Indemnitee is, or is threatened to be made, a party to or a participant in any
Proceeding by or in the right of the Company to procure a judgment in its favor.
Pursuant to this Section 3, Indemnitee shall be indemnified to the fullest
extent permitted by applicable law against all Expenses in connection with such
Proceeding, if Indemnitee acted in good faith and in a manner he or she
reasonably believed to be in or not opposed to the best interests of the
Company. No indemnification for Expenses shall be made under this Section 3 in
respect of any claim, issue or matter as to which Indemnitee shall have been
finally adjudged by a court competent jurisdiction to be liable to the Company,
unless and only to the extent that any court in which the proceeding was brought
shall determine upon application that, despite the adjudication of liability but
in view of all the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnification for such Expenses as the Court shall deem
proper.

 

 3 

   

 

4. Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
To the extent that Indemnitee is a party to or a participant in and is
successful (on the merits or otherwise) in defense of any Proceeding or any
claim, issue or matter therein, the Company shall indemnify Indemnitee against
all Expenses in connection therewith. To the extent permitted by applicable law,
if Indemnitee is not wholly successful in such Proceeding but is successful, on
the merits or otherwise, in defense of one or more but fewer than all claims,
issues or matters in such Proceeding, the Company shall indemnify Indemnitee
against all Expenses in connection with (a) each successfully resolved claim,
issue or matter and (b) any claim, issue or matter related to any such
successfully resolved claim, issuer or matter. For purposes of this Section 4,
the termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

 

5. Indemnification for Expenses of a Witness. To the extent that Indemnitee is,
by reason of his or her Corporate Status, a witness in any Proceeding to which
Indemnitee is not a party, Indemnitee shall be indemnified to the extent
permitted by applicable law against all Expenses in connection therewith.

 

6. Additional Indemnification.

 

(a) Notwithstanding any limitation in Sections 2, 3 or 4, above, the Company
shall indemnify Indemnitee to the fullest extent permitted by applicable law if
Indemnitee is, or is threatened to be made, a party to or a participant in any
Proceeding (including a Proceeding by or in the right of the Company to procure
a judgment in its favor) against all Expenses, judgments, fines and amounts paid
in settlement (if, and only if, such settlement is approved in advance by the
Company, which approval shall not be unreasonably withheld) in connection with
the Proceeding.

 

(b) For purposes of Section 6(a), the meaning of the phrase “to the fullest
extent permitted by applicable law” shall include, but not be limited to: (i)
the fullest extent permitted by the provision of the DGCL that authorizes or
contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the DGCL; and (ii) the fullest
extent authorized or permitted by any amendments to or replacements of the DGCL
adopted after the date of this Agreement that increase the extent to which a
corporation may indemnify its officers and directors.

 

7. Exceptions.

 

(a) Notwithstanding any provision in this Agreement, the Company shall not be
obligated under this Agreement to make any indemnity or provide any benefit to
Indemnitee under this Agreement or otherwise, in connection with any Proceeding
(or any part of any Proceeding):

 

(i) for which payment has actually been made to or on behalf of Indemnitee under
any statute, insurance policy, indemnity provision, vote or otherwise, except
with respect to any excess beyond the amount paid;

 

(ii) for an accounting or disgorgement of profits pursuant to Section 16(b) of
the Exchange Act or similar provisions of federal, state or local statutory law
or common law, if Indemnitee is held liable therefor (including pursuant to any
settlement arrangements);

 

 4 

   

 

(iii) for any reimbursement of the Company by Indemnitee of any bonus or other
incentive-based or equity-based compensation or other compensation or of any
profits realized by Indemnitee from the sale of securities of the Company, as
required in each case under the Exchange Act (including any such reimbursements
that arise from an accounting restatement of the Company pursuant to Section 304
of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the payment to
the Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act), if Indemnitee
is held liable therefor (including pursuant to any settlement arrangements);

 

(iv) with respect to (x) remuneration paid to Indemnitee if it is determined by
final judgment or other final adjudication that such remuneration was in
violation of law (and, in this respect, both the Company and Indemnitee have
been advised that the U.S. Securities and Exchange Commission believes that
indemnification for liabilities arising under the federal securities laws is
against public policy and is, therefore, unenforceable and that claims for
indemnification should be submitted to appropriate courts for adjudication, as
indicated in Section 10(d) below); (y) a final judgment or other final
adjudication that Indemnitee’s conduct was in bad faith, knowingly fraudulent or
deliberately dishonest or constituted willful misconduct (but only to the extent
of such specific determination); or (z) on account of conduct that is
established by a final judgment as constituting a breach of Indemnitee’s duty of
loyalty to the Company or resulting in any personal profit or advantage to which
Indemnitee is not legally entitled. For purposes of this Section 7(a)(iv), a
final judgment or other adjudication may be reached in either the underlying
proceeding or action in connection with which indemnification is sought or a
separate proceeding or action to establish rights and liabilities under this
Agreement;

 

(v) initiated by Indemnitee, including against the Company or its directors,
officers, employees, agents or other indemnitees, unless (w) the Board
authorized the Proceeding (or the relevant part of the Proceeding) prior to its
initiation, (x) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law,
or (y) otherwise authorized in Section 11(d) or (z) otherwise required by
applicable law or the Company’s Bylaws. However, indemnification or advancement
of Expenses may be provided by the Company in specific cases if the Board
determines it to be appropriate; or

 

(vi) if prohibited by applicable law.

 

(b) Any provision in this Agreement to the contrary notwithstanding, the Company
shall not be obligated pursuant to the terms of this Agreement to indemnify
Indemnitee under this Agreement for any amounts paid in settlement of a
proceeding effected without the Company’s written consent. Neither the Company
nor Indemnitee shall unreasonably withhold consent to any proposed settlement;
provided, however, that the Company may in any event decline to consent to (or
to otherwise admit or agree to any liability for indemnification hereunder in
respect of) any proposed settlement if the Company is also a party in such
proceeding and determines in good faith that such settlement is not in the best
interests of the Company and its stockholders.

 

(c) Any provision in this Agreement to the contrary notwithstanding, the Company
shall not be obligated pursuant to the terms of this Agreement to indemnify
Indemnitee or otherwise act in violation of any undertaking appearing in and
required by the rules and regulations promulgated under the Securities Act of
1933, as amended (the “Securities Act”), or in any registration statement filed
with the SEC under the Securities Act. Indemnitee acknowledges that paragraph
(h) of Item 512 of Regulation S-K currently generally requires the Company to
undertake in connection with any registration statement filed under the
Securities Act to submit the issue of the enforceability of Indemnitee’s rights
under this Agreement in connection with any liability under the Securities Act
on public policy grounds to a court of appropriate jurisdiction and to be
governed by any final adjudication of such issue. Indemnitee specifically agrees
that any such undertaking shall supersede the provisions of this Agreement and
to be bound by any such undertaking

 

 5 

   

 

8. Advances of Expenses. To the extent indemnity is provided pursuant to
Sections 2, 3 or 4, above, or otherwise in this Agreement, the Company shall
advance the Expenses incurred by Indemnitee in connection with any such
Proceeding, and such advancement shall be made as soon as reasonably
practicable, but in any event no later than 30 days, after the receipt by the
Company of a written statement or statements requesting such advances from time
to time (which shall include invoices received by Indemnitee in connection with
such Expenses but, in the case of invoices in connection with legal services,
any references to legal work performed or to expenditure made that would cause
Indemnitee to waive any privilege accorded by applicable law shall not be
included with the invoice). Reimbursements hereunder shall be deemed advances,
and shall be unsecured and interest free and made without regard to Indemnitee’s
ability to repay such advances. Indemnitee hereby undertakes to repay any such
advance to the extent that it is ultimately determined that Indemnitee is not
entitled to be indemnified by the Company. This Section 8 shall not apply to
prevent reimbursement to the extent advancement is prohibited by law, or with
respect to Proceeding for which indemnity is not permitted under this Agreement,
but shall apply to any Proceeding referenced in Section 7(b) or 7(c) prior to a
determination that Indemnitee is not entitled to be indemnified by the Company.

 

9. Procedures for Notification and Defense of Claim.

 

(a) Indemnitee shall notify the Company in writing of any matter with respect to
which Indemnitee intends to seek indemnification or advancement of Expenses as
soon as reasonably practicable following the receipt by Indemnitee of notice
thereof. The written notification to the Company shall include, in reasonable
detail, a description of the nature of the Proceeding and the facts underlying
the Proceeding. The failure by Indemnitee to notify the Company will not relieve
the Company from any liability which it may have to Indemnitee hereunder or
otherwise than under this Agreement, and any delay in so notifying the Company
shall not constitute a waiver by Indemnitee of any rights, except to the extent
that such failure or delay materially prejudices the Company.

 

(b) If, at the time of the receipt of a written notice of a Proceeding pursuant
to the terms hereof, the Company has directors’ and officers’ liability
insurance in effect, the Company shall give prompt notice of the commencement of
the Proceeding to such insurers in accordance with the procedures set forth in
the applicable policies. The Company shall thereafter take all
commercially-reasonable actions to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies.

 

(c) In the event the Company may be obligated to make any indemnity in
connection with a Proceeding, the Company shall be entitled to assume the
defense of such Proceeding with counsel approved by Indemnitee, which approval
shall not be unreasonably withheld, upon the delivery to Indemnitee of written
notice of the Company’s election to do so. After delivery of such notice,
approval of such counsel by Indemnitee and the retention of such counsel by the
Company, the Company will not be liable to Indemnitee for any fees or expenses
of counsel subsequently incurred by Indemnitee with respect to the same
Proceeding. Notwithstanding the Company’s assumption of the defense of any such
Proceeding, the Company shall be obligated to pay the fees and expenses of
Indemnitee’s counsel to the extent (i) the employment of counsel by Indemnitee
is authorized by the Company, (ii) counsel for the Company or Indemnitee shall
have reasonably concluded that there is a conflict of interest between the
Company and Indemnitee in the conduct of any such defense, such that Indemnitee
needs to be separately represented, (iii) the fees and expenses are
non-duplicative and reasonably incurred in connection with Indemnitee’s role in
the Proceeding despite the Company’s assumption of the defense, (iv) the Company
is not financially or legally able to perform its defense obligations, or (v)
the Company shall not have retained, or shall not continue to retain, such
counsel to defend such Proceeding; provided that Indemnitee’s counsel conducts
the defense of such Proceeding actively and diligently. The Company shall have
the right to conduct such defense as it sees fit in its sole discretion.
Regardless of any provision in this Agreement, Indemnitee shall have the right
to employ counsel in any Proceeding at Indemnitee’s personal expense. The
Company shall not be entitled, without the consent of Indemnitee, to assume the
defense of any claim brought by or in the right of the Company.

 

 6 

   

 

(d) Indemnitee shall give the Company such information and cooperation in
connection with the Proceeding as may be reasonably appropriate.

 

(e) The Company shall not be liable to indemnify Indemnitee for any settlement
of any Proceeding (or any part thereof) without the Company’s prior written
consent, which shall not be unreasonably withheld.

 

(f) The Company shall have the right to settle any Proceeding (or any part
thereof) without the consent of Indemnitee.

 

10. Procedures upon Application for Indemnification.

 

(a) To obtain indemnification, Indemnitee shall submit to the Company a written
request, including therein or therewith such documentation and information as is
reasonably available to Indemnitee and as is reasonably necessary or as the
Company may reasonably request to determine whether and to what extent
Indemnitee is entitled to indemnification following the final disposition of the
Proceeding. The Company shall, as soon as reasonably practicable after receipt
of such a request for indemnification, advise the Board that Indemnitee has
requested indemnification. Any delay in providing the request will not relieve
the Company from its obligations under this Agreement, except to the extent such
failure is prejudicial.

 

(b) Upon written request by Indemnitee for indemnification pursuant to Section
10(a), a determination, if required by applicable law, with respect to
Indemnitee’s entitlement thereto shall be made in the specific case by one of
the following four methods, which shall be at the election of the Board: (A) by
a majority vote of the disinterested directors, even though less than a quorum
of the Board, (B) by a committee of disinterested directors designated by a
majority vote of the disinterested directors, even though less than a quorum of
the Board, (C) if there are no such disinterested directors, or if such
disinterested directors so direct, by Independent Counsel in a written opinion
to the Board, a copy of which shall be delivered to Indemnitee, or (D) if so
directed by the Board, by the stockholders of the Company; provided, however,
that if there has been a Change in Control, then such determination shall be
made by Independent Counsel selected by Indemnitee and approved by the Company
(which approval shall not be unreasonably withheld). For purposes of this
Agreement, disinterested directors are those members of the Board who are not
parties to the action, suit or proceeding in respect of which indemnification is
sought by Indemnitee. If it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made by the Company no later
than thirty (30) days after such determination. Indemnitee shall cooperate with
the person, persons or entity making the determination with respect to
Indemnitee’s entitlement to indemnification, including providing to such person,
persons or entity upon reasonable advance request any documentation or
information that is not privileged or otherwise protected from disclosure and
that is reasonably available to Indemnitee and reasonably necessary to such
determination. Any reasonable Expenses incurred by Indemnitee in so cooperating
with the person, persons or entity making such determination shall be borne by
the Company, to the extent permitted by applicable law.

 

 7 

   

 

(c) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 10(b), the Independent Counsel
shall be selected as provided in this Section 10(c). If the Independent Counsel
shall be selected by the Board, and the Company shall give written notice to
Indemnitee advising him or her of the identity of the Independent Counsel so
selected. Upon the due commencement of any judicial proceeding or arbitration
pursuant to Section 11(a), below, the Independent Counsel shall be discharged
and relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then-prevailing).

 

(d) The Company agrees to pay the reasonable fees and expenses of any
Independent Counsel and to fully indemnify such counsel against any and all
Expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.

 

(e) In the event the Company fails to make timely payments as set forth in
Sections 8 or 10(b) above, Indemnitee shall have the right to apply to any court
of competent jurisdiction for the purpose of enforcing Indemnitee’s right to
indemnification or advancement of Expenses pursuant to this Agreement. In such
an enforcement hearing or proceeding, the burden of proof shall be on the
Company to prove that indemnification or advancement of Expenses to Indemnitee
is not required under this Agreement or permitted by applicable law. Any
determination by the Company (including its board of directors, a committee
thereof, Independent Counsel) or stockholders of the Company, that Indemnitee is
not entitled to indemnification hereunder, shall not be a defense by the Company
to the action nor create any presumption that Indemnitee is not entitled to
indemnification or advancement of Expenses hereunder.

 

11. Remedies of Indemnitee.

 

(a) Subject to Section 11(e), in the event that (i) a determination is made
pursuant to Section 10, above, that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 8, above, or 11(d), below, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 10,
above, within 90 days after the later of the receipt by the Company of the
request for indemnification or the final disposition of the Proceeding, (iv)
payment of indemnification pursuant to this Agreement is not made (A) within
thirty (30) days after a determination has been made that Indemnitee is entitled
to indemnification or (B) with respect to indemnification pursuant to Sections 4
or 5, above, and 11(d), below, within 30 days after receipt by the Company of a
written request therefor, or (v) the Company or any other person or entity takes
or threatens to take any action to declare this Agreement void or unenforceable,
or institutes any litigation or other action or proceeding to deny, or to
recover from, Indemnitee the benefits provided or intended to be provided to
Indemnitee hereunder, Indemnitee shall be entitled to an adjudication in a court
of competent jurisdiction of his or her entitlement to such indemnification or
advancement of Expenses. Alternatively, Indemnitee, at his or her option, may
seek an award in arbitration with respect to his or her entitlement to such
indemnification or advancement of Expenses, to be conducted by a single
arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. Indemnitee shall commence such proceeding seeking an
adjudication or an award in arbitration within 180 days following the date on
which Indemnitee first has the right to commence such proceeding pursuant to
this Section 11(a); provided, however, that the foregoing clause shall not apply
in respect of a proceeding brought by Indemnitee to enforce his or her rights
under Section 4, above. The Company shall not oppose Indemnitee’s right to seek
any such adjudication or award in arbitration in accordance with this Agreement.

 

 8 

   

 

(b) Neither (i) the failure of the Company, the Board, any committee or subgroup
of the Board, the Independent Counsel or stockholders to have made a
determination that indemnification of Indemnitee is proper in the circumstances
because Indemnitee has met the applicable standard of conduct, nor (ii) an
actual determination by the Company, the Board, any committee or subgroup of the
Board, the Independent Counsel or stockholders that Indemnitee has not met the
applicable standard of conduct, may be asserted or offered into evidence as a
defense to the action or to create a presumption that Indemnitee has or has not
met the applicable standard of conduct. In the event that a determination shall
have been made pursuant to Section 10 of this Agreement that Indemnitee is not
entitled to indemnification, any judicial proceeding or arbitration commenced
pursuant to this Section 11 shall be conducted in all respects as a de novo
trial, or arbitration, on the merits, and Indemnitee shall not be prejudiced by
reason of that adverse determination. In any judicial proceeding or arbitration
commenced pursuant to this Section 11, the Company shall, to the fullest extent
not prohibited by applicable law, have the burden of proving Indemnitee is not
entitled to indemnification or advancement of Expenses, as the case may be.

 

(c) To the fullest extent not prohibited by applicable law, the Company shall be
precluded from asserting in any judicial proceeding or arbitration commenced
pursuant to this Section 11 that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court or before any such arbitrator that the Company is bound by all the
provisions of this Agreement. If a determination shall have been made pursuant
to Section 10, above, that Indemnitee is entitled to indemnification, the
Company shall be bound by such determination in any judicial proceeding or
arbitration commenced pursuant to this Section 11, absent (i) a misstatement by
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statements not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
applicable law.

 

(d) To the extent not prohibited by applicable law, the Company shall indemnify
Indemnitee against all Expenses that are incurred by Indemnitee in connection
with any action for indemnification or advancement of Expenses from the Company
under this Agreement or under any directors’ and officers’ liability insurance
policies maintained by the Company to the extent Indemnitee is successful in
such action, and, if requested by Indemnitee, the Company shall (as soon as
reasonably practicable, but in any event no later than 30 days, after receipt by
the Company of a written request therefor) advance such Expenses to Indemnitee,
subject to the provisions of Section 8, above.

 

(e) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification shall be required to be made prior to the
final disposition of the Proceeding.

 

12. Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee, the
Company, in lieu of indemnifying Indemnitee, shall contribute to the amounts
incurred by Indemnitee, whether for Expenses, judgments, fines or amounts paid
or to be paid in settlement, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the events and transactions giving rise to such Proceeding; and (ii)
the relative fault of Indemnitee and the Company (and its other directors,
officers, employees and agents) in connection with such events and transactions.

 

13. Non-exclusivity; No Limitation on Indemnity Rights. The rights of
indemnification and to receive advancement of Expenses as provided by this
Agreement shall not be deemed exclusive of, or in any manner limit, any other
rights to which Indemnitee may at any time be entitled under applicable law, the
Company’s certificate of incorporation or bylaws, any agreement, a vote of
stockholders or a resolution of directors, or otherwise. To the extent that a
change in Delaware law, whether by statute or judicial decision, permits greater
indemnification or advancement of Expenses than would be afforded currently
under the Company’s certificate of incorporation and bylaws and this Agreement,
it is the intent of the parties hereto that Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such change, subject to the
restrictions expressly set forth herein or therein. Except as expressly set
forth herein, no right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise. Except as expressly set
forth herein, the assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
right or remedy.

 

 9 

   

 

14. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder (or
for which advancement is provided hereunder) if and to the extent that
Indemnitee has otherwise actually received payment for such amounts under any
insurance policy, contract, agreement or otherwise.

 

15. Insurance. The Company shall, to the extent that the Board determines it to
be economically reasonable, maintain a policy of directors’ and officers’
liability insurance, on such terms and conditions as may be approved by the
Board.

 

16. Subrogation. In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.

 

17. Services to the Company. Indemnitee agrees to serve as a director or officer
of the Company or, at the request of the Company, as a director, trustee,
general partner, managing member, officer, employee, agent or fiduciary of
another Enterprise, for so long as Indemnitee is duly elected or appointed or
until Indemnitee tenders his or her resignation or is removed from such
position. Indemnitee may at any time and for any reason resign from such
position (subject to any other contractual obligation or any obligation imposed
by operation of law), in which event the Company shall have no obligation under
this Agreement to continue Indemnitee in such position. This Agreement shall not
be deemed an employment contract between the Company (or any of its subsidiaries
or any Enterprise) and Indemnitee. Indemnitee specifically acknowledges that any
employment with the Company (or any of its subsidiaries or any Enterprise) is at
will, and Indemnitee may be discharged at any time for any reason, with or
without cause, with or without notice, except as may be otherwise expressly
provided in any executed, written employment contract between Indemnitee and the
Company (or any of its subsidiaries or any Enterprise), any existing formal
severance policies adopted by the Board or, with respect to service as a
director or officer of the Company, the Company’s Certificate of Incorporation
or Bylaws or the DGCL. No such document shall be subject to any oral
modification thereof.

 

18. Duration. This Agreement shall commence as of the Effective Date and
continue until and terminate upon the later of (a) seven (7) years after the
date that Indemnitee shall have ceased to serve as a director or officer of the
Company or a Subsidiary, or as a director, trustee, general partner, managing
member, officer, employee, agent or fiduciary of any other Enterprise, as
applicable, or (b) one (1) year after the final termination of any Proceeding,
including any appeal, then-pending in respect of which Indemnitee is granted
rights of indemnification or advancement of Expenses hereunder and of any
proceeding commenced by Indemnitee pursuant to Section 11, above, relating
thereto.

 

19. Successors. This Agreement shall be binding upon the Company and its
successors and assigns, including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
or assets of the Company, and shall inure to the benefit of Indemnitee and
Indemnitee’s heirs, executors and administrators. The Company shall require and
cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company, by written agreement, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.

 

 10 

   

 

20. Severability. Nothing in this Agreement is intended to require or shall be
construed as requiring the Company to do or fail to do any act in violation of
applicable law. The Company’s inability, pursuant to court order or other
applicable law, to perform its obligations under this Agreement shall not
constitute a breach of this Agreement. If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever: (i) the validity, legality and enforceability of the remaining
provisions of this Agreement (including without limitation, each portion of any
section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and shall remain
enforceable to the fullest extent permitted by law; (ii) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (iii) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested thereby.

 

21. Enforcement. The Company expressly confirms and agrees that it has entered
into this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve as a director or officer of the Company, and the
Company acknowledges that Indemnitee is relying upon this Agreement in serving
as a director or officer of the Company.

 

22. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof; provided, however,
that this Agreement is a supplement to and in furtherance of the Company’s
obligations to Indemnitee, as provided by its certificate of incorporation and
bylaws, and by applicable law.

 

23. Modification and Waiver. No supplement, modification or amendment to this
Agreement shall be binding unless and only to the extent executed in writing by
the parties hereto. No amendment, alteration or repeal of this Agreement shall
adversely affect any right of Indemnitee under this Agreement in respect of any
action taken or omitted by such Indemnitee in his or her Corporate Status prior
to such amendment, alteration or repeal. No waiver of any of the provisions of
this Agreement shall constitute or be deemed a waiver of any other provision of
this Agreement nor shall any waiver constitute a continuing waiver.

 

24. Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, sent by facsimile or electronic mail or otherwise
delivered by hand, messenger or courier service addressed:

 

(a) if to Indemnitee, to Indemnitee’s address, facsimile number or electronic
mail address as shown on the signature page of this Agreement or in the
Company’s records, as may be updated in accordance with the provisions hereof;
or

 

(b) if to the Company, to the attention of the Chief Executive Officer or Chief
Financial Officer of the Company at Propanc Biopharma, Inc., 302, 6 Butler
Street, Camberwell, VIC, 3124 Australia, or at such other current address as the
Company shall have furnished to Indemnitee, with a copy (which shall not
constitute notice) to Sasha Ablovatskiy, Esq., Foley Shechter Ablovatskiy LLP,
1359 Broadway, 20th Floor, Suite 2001, New York, NY 10018.

 

 11 

   

 

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid, specifying next-business-day
delivery, one business day after deposit with the courier), (ii) if sent via
mail, at the earlier of its receipt or five days after the same has been
deposited in a regularly-maintained receptacle for the deposit of the United
States mail, addressed and mailed as aforesaid, or (iii) if sent via facsimile,
upon confirmation of facsimile transfer or, if sent via electronic mail, upon
confirmation of delivery when directed to the relevant electronic mail address,
if sent during normal business hours of the recipient, or if not sent during
normal business hours of the recipient, then on the recipient’s next business
day.

 

25. Applicable Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. Except with respect to any arbitration commenced by
Indemnitee pursuant to Section 11(a), above, or by the Company or Indemnitee
pursuant to a written agreement between the Company and Indemnitee providing for
such, the Company and Indemnitee hereby irrevocably and unconditionally (i)
agree that any action or proceeding arising out of or in connection with this
Agreement shall be brought only in any state or federal court located in the
City of New York, New York, and not in any other state or federal court in the
United States of America or any court in any other country, (ii) consent to
submit to the exclusive jurisdiction of any state or federal court located in
the City of New York, New York for purposes of any action or proceeding arising
out of or in connection with this Agreement, (iii) appoint, to the extent such
party is not otherwise subject to service of process in the State of New York,
VCorp Services (New York), as such party’s agent in the State of New York for
acceptance of legal process in connection with any such action or proceeding
against such party with the same legal force and validity as if served upon such
party personally within the State of New York, (iv) waive any objection to the
laying of venue of any such action or proceeding in any such state or federal
court located in the City of New York, New York, and (v) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in any
such state or federal court located in the City of New York, New York has been
brought in an improper or inconvenient forum.

 

26. Counterparts. This Agreement may be executed in multiple counterparts, each
of which constitutes an original and all of which together constitute one and
the same instrument. A manually executed counterpart of this Agreement delivered
by means of e-mail as a Portable Document Format file (“.pdf”) (or in any
present or future file format intended to preserve the original graphic and
pictorial appearance of a document), or by means of facsimile transmission,
constitutes the valid and effective execution and delivery of this Agreement for
all purposes and has the same force and effect for all purposes as the personal
delivery of a manually executed counterpart bearing an original ink signature.

 

27. Captions. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

 

[Signature page follows]

 

 12 

   

 

The parties are signing this Indemnification Agreement as of the date stated in
the introductory sentence.

 

  PROPANC BIOPHARMA, INC.         By:                         Name:     Title:  

 



  INDEMNITEE           (Signature)           (Print name)           (Street
address)           (City, State and ZIP)



 

 13 

   

 